Citation Nr: 1401131	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-12 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to September 24, 2009.

2.  Entitlement to a rating in excess of 50 percent for PTSD, from September 24, 2009.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to January 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision in which the RO granted service connection and assigned an initial 30 percent rating for PTSD, effective May 19, 2006.  In September 2007, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned.  A statement of the case (SOC) was issued in March 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2009.  In a February 2011 rating decision, the RO granted a 50 percent rating, effective September 24, 2009, and continued the 30 percent rating prior to that date.  Supplemental SOCs were issued in February 2011, April 2013, and September 2013.

As higher ratings for the knee disability are available prior to and since September 24, 2009; and a veteran is presumed to seek the maximum benefit for a disability, the Board has characterized the appeal as encompassing both matters set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993); 

For reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional RO action in this appeal is warranted. 

In July 2013, the Veteran was scheduled for a QTC examination to determine the current severity of his service-connected PTSD.  The Veteran failed to report to his scheduled examination.  In December 2013, the Veteran's representative submitted a statement requesting a new examination.  The representative stated:

The reason the veteran missed this appointment is because he is legally blind and does not have anyone to readily read his correspondence and he received no phone call confirmation of this appointment.  Therefore, the veteran was unaware of the date and time of the appointment.  It is further requested that this veteran be contacted when any new appointments are required.  Veteran would not have missed this appointment if he had known about it.

The Board finds that the Veteran has demonstrated good cause for his failure to report for the scheduled VA examination.  Thus, a remand is warranted to afford the Veteran another opportunity to report for a VA examination. As the RO has assigned staged ratings for the Veteran's PTSD, the examiner's comments concerning the severity of the Veteran's disability since the 2006 effective date of the award of service connection would be helpful in determining whether any, or any further, staged rating of the disability is warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to arranging for the above-noted examination, to ensure that all due process requirements are met, and the record before the examiner is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

There may be outstanding relevant VA treatment records.  A November 2010 examination report includes notation that the Veteran attends PTSD support group regularly and informal support groups at the Vet Center.  No such records have been associated with the file or reviewed by an examiner.  The claims file also reflects that the Veteran has received psychiatric treatment through VA at the VA Medical Center (VAMC) in Charleston, South Carolina, and the VA Outpatient Clinic in Savannah, Georgia, and records current to April 2013 are on file.  As it appears that more recent records may exist, any records dated from April 2013 forward should be obtained and added to the record.  

The Board points out that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).   The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  In adjudicating each claim, the RO should consider all evidence added to the record since the RO's last adjudication of the claims.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Charleston VA Medical Center and the Savannah VA Outpatient Clinic all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since April 2013.  Obtain all pertinent records from the Savannah Vet Center.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for Veteran to undergo VA mental disorders examination, by an with an appropriate medical professional, for evaluation of his service-connected PTSD.  Notify the Veteran and his representative of the date, time, and location of his scheduled examination.  Notify the Veteran of his scheduled examination via telephone.  The entire claims file, to include a complete copy of this REMAND, along with paper copies of any relevant Virtual VA records, must be made available to individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. All clinical findings should be reported in detail.  

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; delusions and/or hallucinations; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place.  

Further, based on review of the Veteran's documented medical history and assertions, the examiner should also indicate whether, at any time since May 19, 2006-the date of the initial grant of service connection for PTSD-the Veteran's service-connected PTSD has changed in severity, and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.  The examiner should note that the Veteran has been assigned a 30 percent disability rating prior to September 24, 2009, and a 50 percent rating thereafter.

All examination findings, along with complete rationale for the conclusions reached, should be provided.

5.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matters on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority (to include consideration of whether any, or any further, staged rating of the disability is warranted).

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


